Citation Nr: 0603573	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-25 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) San Jan, the Commonwealth 
of Puerto Rico, Regional Office (RO), which denied an 
increased rating from 30 percent.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's bronchiectasis is not manifested by 
emphysema, weight loss, anemia, anorexia, hemoptysis, 
frequent antibiotic use, incapacitating episodes, or 
occasional exacerbations.  

3.  The veteran's most recent pulmonary function test 
revealed a FEV-1 of 74.5% of the predicted value, and a FEV-
1/FVC of 72%.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for bronchiectasis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6601 (1996); 38 
C.F.R. § 4.97, Diagnostic Codes 6600 and 6601 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for a higher initial rating for bronchiectasis.  In this 
context, the Board notes that a substantially complete 
application was received in May 1996, prior to the enactment 
of the VCAA.  In April 1997, the AOJ issued a rating decision 
denying service connection.  The veteran filed an appeal, and 
in April 2002, the AOJ provided notice to the claimant 
regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.

In October 2002, the AOJ issued a rating decision granting 
service connection and a rating of 30 percent disabling.  The 
veteran filed an appeal of the initial rating decision, and, 
in July 2003, the AOJ provided notice of the information and 
evidence necessary to substantiate the claim for an increased 
rating.  At that time, the veteran was advised of specific 
types of evidence which would serve to support his claim, and 
was asked to submit such evidence if he had it.  Given the 
circumstances of this case, the Board finds that the content 
and timing of the two notices comport with the requirements 
of § 5103(a) and § 3.159(b).

The RO also notified the veteran of the applicable 
regulations.  On October 7, 1996, the rating criteria for 
respiratory disorders were amended.  A July 2003 Statement of 
the Case provided notice to the veteran of the amended 
bronchiectasis regulation.  A December 2003 Supplemental 
Statement of the Case provided notice to the veteran of the 
"old" respiratory regulations in effect until October 7, 
1996.  Both notices gave the veteran a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Both VA and private 
treatment records have been obtained.  Additionally, the 
veteran has been examined twice in conjunction for his claim, 
first during the initial determination for service 
connection, and second after the veteran appealed the initial 
rating.  Although the most recent VA examination was 
conducted in January 2003, the Board finds the VA examination 
sufficient because the veteran has not alleged an increase in 
the severity of his bronchiectasis since that examination.  
The Board does not know of any additional relevant evidence 
which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.
II. Applicable Laws and Analysis

The veteran filed for service connection for bronchiectasis 
in May 1996.  In October 2002, the AOJ granted service 
connection and granted an initial rating of 30 percent.  The 
veteran filed a timely appeal of the initial rating.  A 
February 2003 rating decision subsequently granted the 
effective date of May 16, 1996.  The veteran's service-
connected bronchiectasis is currently rated under Diagnostic 
Code (DC) 6601.  The Board will consider whether an increased 
rating can be granted under this diagnostic code, as well as 
consider any other potentially applicable diagnostic codes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue.

In cases such as this in which the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

The regulatory criteria for rating respiratory disorders were 
amended October 7, 1996.  Where a law or regulation 
(particularly those pertaining to the Rating Schedule) 
changes after a claim has been filed, but before the 
administrative and/or appeal process has been concluded, both 
the old and new versions must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
The effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  See Rhodan v. West, 12 Vet. App. 55 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the pertinent amended regulations).  Accordingly, the Board 
must consider whether an increased rating is warranted under 
the "old" DC 6601, or under the "new" DC 6601 at any time 
on or after October 7, 1996.  

Under the "old" DC 6601, a 30 percent rating is warranted 
if the disability is moderate, with persistent paroxysmal 
cough at intervals throughout the day, abundant purulent and 
fetid expectoration, and slight, if any, emphysema or loss of 
weight.  A 60 percent rating is warranted for severe 
disability with considerable emphysema, impairment in general 
health manifested by a loss of weight, anemia, or occasional 
pulmonary hemorrhages; occasional exacerbations of a few 
days' duration, with fever, etc., to be expected; 
demonstrated by lipiodol injection and layer sputum test.  
Finally, a 100 percent rating is warranted if the disability 
is pronounced; with symptoms in aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
marked loss of weight or other evidence of severe impairment 
of general health. 

Under the "new" DC 6601, a 30 percent evaluation is 
warranted for incapacitating episodes of infection of two to 
four weeks total duration per year, or for daily productive 
cough with sputum that is at times purulent or blood-tinged 
and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  A 60 percent rating 
is warranted for incapacitating episodes of infection of four 
to six weeks total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A 100 percent 
evaluation is warranted for incapacitating episodes of 
infection of at least six weeks total duration per year.  An 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence does not 
support an increased rating for the veteran's bronchiectasis 
under DC 6601.

First, with respect to a rating under the "old" DC 6601, 
the evidence of record does not support a finding of a severe 
disability.  None of the medical evidence on record reports a 
complaint, diagnosis, or treatment of emphysema, anemia, or 
pulmonary hemorrhages.  There is no evidence of weight loss 
due to the veteran's bronchiectasis.  Finally, other than an 
exacerbation reported to have occurred in February 2003, the 
records contain no history of exacerbation.  A December 2002 
treatment record reported no recent history of exacerbation, 
and an April 2002 treatment record reports that the veteran 
stated that his last acute exacerbation occurred a "long 
time ago."  In addition, current treatment records, such as 
those from December 2002 and May 2003, show a diagnosis of 
bronchiectasis without acute exacerbation.  Based on the 
foregoing, the Board finds that a rating of 60 percent is not 
warranted under the "old" DC 6601.  

With respect to the "new" DC 6601, the record includes no 
history of weight loss, hemoptysis, or recent exacerbations.  
There is likewise no record of any incapacitating episodes.  
The January 2003 examination record does report a history of 
constant cough, but also notes that the cough only produces 
occasional sputum.  Finally, there is no record of almost 
continuous antibiotic usage.  A January 2003 VA examination 
record reports "occasional" use of antibiotics, and an 
April 2002 record noted that the veteran had "overall stable 
bronchiectasis but still with requirement for intermittent 
antibiotics."  Based on these reasons, the Board finds a 
rating in excess of 30 percent unwarranted under the revised 
DC 6601.  

The "new" DC 6601 also provides that bronchiectasis may be 
rated according to pulmonary impairment, as for chronic 
bronchitis, under DC 6600.  

DC 6600 provides that a 60 percent rating requires FEV-1 
(forced expiratory volume in one second) of 40-to 55 percent 
predicted value, or; FEV-1/FVC (forced vital capacity) of 40 
to 55 percent, or; DLCO (SB) (diffusion capacity of the lung 
for carbon monoxide by the single breath method) of 40-to 55-
percent predicted, or; a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating requires FEV-1 less than 40- percent predicted value, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; a maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  

According to a January 2003 pulmonary function test record, 
the veteran's FEV-1 was 74.5% of the predicted value, and the 
FEV-1/FVC was 72%.  The interpretation of the test was a mild 
obstructive ventilatory impairment and mild hyperinflation.  
The record from an April 2002 pulmonary function test reveals 
an interpretation of mild obstruction ventilatory impairment 
with associated mild air trapping on lunch plethysmography.  
The FEV-1 on that test was 94% of the predicted value and the 
FEV-1/FVC was 74%.  These findings do not reflect the 
impairment required for a rating in excess of 30 percent 
under DC 6600. 

In view of the foregoing, the Board finds that the evidence 
preponderates against increasing the veteran's rating for 
bronchiectasis in excess of 30 percent.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  The 
most recent VA examinations do not contain evidence showing 
any of the requisite clinical findings to meet the diagnostic 
criteria for assignment of disability rating in excess of 30 
percent under the pertinent diagnostic codes discussed above. 
Also, because the veteran's 30 percent evaluation reflects 
the highest degree of impairment shown since the effective 
date of the grant of service connection for bronchiectasis, 
there is no basis for a staged rating in the present case. 
See Fenderson, supra. 

Additionally, the Board does not find that consideration of 
referral for an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The veteran has not 
alleged, nor does the evidence suggest, that the 
bronchiectasis causes marked interference with his 
employment, or that it requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has not been recently 
hospitalized for bronchiectasis, and there have been no 
reports that it has interfered with employment.


ORDER

Rating in excess of 30 percent for bronchiectasis is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


